Citation Nr: 0415001	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for a chronic 
lumbosacral strain with radiculitis, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (the VCAA), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).

Despite the fact that the VCAA was enacted prior to the 
veteran's claim, the RO did not provide notice consistent 
with the laws and regulations noted above.  Under the 
provisions of the VCAA, the veteran must be informed of:  (1) 
the pertinent relevant evidence and information not of record 
needed to support his claim; (2) what specific evidence 
necessary to substantiate the claim VA will seek to obtain; 
(3) what specific evidence necessary to substantiate the 
claim the claimant was obligated to obtain; and (4) that he 
should submit any pertinent evidence in his possession.  

The Board also finds that additional development is needed to 
assist the veteran in obtaining evidence to support his 
claim.  In this regard, the veteran has not undergone a VA 
examination since July 2001.  Since nearly three years has 
passed, it is possible that those findings may not be an 
accurate reflection of the current level of impairment.  As 
such, the veteran should be afforded an examination to obtain 
more recent findings.

In addition, the veteran's back disorder is currently 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5395 
(2003).  Since the 2001 examination, a new general rating 
formula for evaluating diseases and injuries of the spine 
became effective September 26, 2003.  Since the veteran's 
disability could potentially warrant a higher rating under 
the new formula, and since the RO has not documented their 
consideration of the claim in light of the recent regulatory 
change, further development is in order. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
lumbosacral strain with radiculitis since 
July 2001.  Thereafter, the RO should 
attempt to secure these records, and any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
appellant and her representative must be 
notified of unsuccessful efforts in this 
regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice of:  (1) the pertinent 
relevant evidence and information not of 
record needed to support his claim; (2) 
what specific evidence necessary to 
substantiate the claim VA will seek to 
obtain; (3) what specific evidence 
necessary to substantiate the claim the 
claimant was obligated to obtain; and (4) 
that he should submit any pertinent 
evidence in his possession.  

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded an orthopedic examination to 
determine the nature and severity of his 
lumbosacral strain with radiculitis.  All 
tests and studies deemed necessary to 
make this determination should be 
ordered.  The claims folder must be made 
available to the physician for review.  
The physician performing the orthopedic 
examination should provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
his disorder, in accordance with the 
latest AMIE worksheet for a lumbosacral 
strain with radiculitis.

The examiner should indicate whether the 
veteran's lumbosacral strain is 
manifested by weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost, or 
evidence of favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




